Case 0:19-cv-61140-BB Document 43 Entered on FLSD Docket 10/23/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-61140-BLOOM/Valle

 BLAKE TURIZO,

        Plaintiff,

 v.

 JIFFY LUBE INTERNATIONAL, INC.,
 and ATLANTIC COAST ENTERPRISE, LLC,
 d/b/a Ace Lube Centers, LLC,

       Defendants.
 _______________________________________/

                     ORDER OF DISMISSAL WITHOUT PREJUDICE

        THIS CAUSE is before the Court upon the Notice of Voluntary Dismissal without

 Prejudice, ECF No. [42] (“Notice”), filed on October 22, 2019. The Court has carefully reviewed

 the Notice and the record, and is otherwise fully advised in the premises. Accordingly, it is

 ORDERED AND ADJUDGED as follows:

            1. The Notice, ECF No. [42] is APPROVED and ADOPTED;

            2. The above-styled case is DISMISSED WITHOUT PREJUDICE;

            3. Each party shall bear its own attorneys’ fees and costs;

            4. To the extent not otherwise disposed of, all pending motions are denied as MOOT

                and all deadlines are TERMINATED;

            5. The Clerk of Court is directed to CLOSE this case.
Case 0:19-cv-61140-BB Document 43 Entered on FLSD Docket 10/23/2019 Page 2 of 2
                                                   Case No. 19-cv-61140-BLOOM/Valle


        DONE AND ORDERED in Chambers at Miami, Florida, on October 22, 2019.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                          2
